GReen,
dissenting: I am unable to agree with that portion of the majority opinion dealing with the measure of the liability of the transferees. The conclusion there reached, is in jjart, at least, based upon the statement therein made that “ prior to the passage of the Revenue Act of 1926, the liability of transferees of assets was enforceable only by a bill in equity brought by the United States in the United States District Court against such transferees.” I do not believe the cases cited support an unqualified statement. I believe there are, in certain States, statutes which adequately protect those who seek to recover from transferees the amounts of their debts against the transferer. Courts of equity will not act where there is a complete and adequate remedy at law and it would seem to follow that if there was such an adequate remedy at law, there was no equitable liability. I know of no reason why the United States, in the recovery of taxes, hae not at least the same rights as the ordinary individual in the matter of the recovery from transferees, and if it has the same rights as other creditors, then, clearly, courts of equity will not act where the remedy at law is plain, speedy, and adequate.
There is nothing in the record in this case, from which it can be determined whether the liability which the Commissioner here seeks to assert is a liability at law or a liability in equity, and it seems to me that, before the measure of the transferees’ liability can be here determined, we must first ascertain whether the Commissioner seeks to assert a legal or an equitable liability, and whether, if equitable, there in plain, speedy, and adequate remedy at law. Unless these questions are determined, I fear that the rights of all parties involved will become hopelessly confused. It is true that the question here presented was not urged by counsel for the petitioner, but that is little justification for the redetermination by this Board of a liability against transferees, the nature of which, I, for one, do not know.
The reasoning adopted is that of a court of equity, and it seems to me that until it can be determined that this is properly a matter for the consideration of a court of equity, there is no justification for reasoning along such lines. As to the Michigan law prior to *1182that State’s adoption of the Uniform Fraudulent Conveyance Act, see Detroit Trust Co. v. Goodrich, 175 Mich. 168; 141 N. W. 882. It may well be that the liability which the Commissioner here seeks to have established is one in equity, and that a court of equity, in an appropriate proceeding, would have considered it and arrived at the result here reached, but there is nothing in the record which justifies the conclusion that a court of equity would undertake the solution of the problems here involved. The essentials which must be established before a court of equity will take jurisdiction have not been proved.